Citation Nr: 1337385	
Decision Date: 11/15/13    Archive Date: 11/26/13

DOCKET NO.  08-29 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for Guillain-Barre Syndrome (GBS), claimed as due to chemical exposure, to include herbicides, or as secondary to service-connected diabetes mellitus, type 2.

2.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathies (CIDP), claimed as due to chemical exposure, to include herbicides, or as secondary to service-connected diabetes mellitus, type 2.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to August 1965.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).

In December 2010, the Veteran appeared at a hearing before a Veterans Law Judge who has since retired from the Board.  A transcript of this hearing is of record.  In March 2011, the Board, in pertinent part, remanded the claims for further development of the evidence. 

Since the Veterans Law Judge who conducted the December 2010 hearing retired, the Veteran was offered the opportunity for another hearing.  The Veteran indicated a desire to attend another hearing and in July 2012, the Board remanded the case to schedule such a hearing.  In September 2012, the Veteran appeared at a hearing before the undersigned.  A transcript of this hearing is of record.  

In March 2013, the Board remanded the claims again for further development of the evidence.


FINDING OF FACT

The Veteran's GBS and CIDP are not related to an event or injury in service, to include possible exposure to herbicides and other chemicals, and are not caused or aggravated by service-connected diabetes mellitus.

CONCLUSIONS OF LAW

1.  Service connection for GBS is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Service connection for CIDP is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Unfortunately, the Veteran did not receive complete notice of what was needed to substantiate his claims for service connection.  February and March 2006 letters provided him with notice of the evidence necessary to substantiate his claims for direct and presumptive service connection, explained the evidence VA was responsible for providing, the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  On the other hand, he did not receive notice of what was needed to substantiate claims of service connection based on a secondary service connection theory of entitlement.  However, the Board finds that a remand to have the AOJ issue this additional notice is not necessary.  In the August 2008 Statement of the Case (SOC), the RO provided the Veteran with the criteria necessary to substantiate a claim for secondary service connection and identified the reasons for denying secondary service connection.  The May 2012 Supplemental SOC (SSOC) and June 2013 SSOC also explained the reasons for the denials on the basis of secondary service connection.  Additionally, at the September 2012 hearing, the undersigned asked the Veteran whether any physician had told him that CIDP or GBS was related to his service-connected diabetes.  Sept. 2012 Board Hearing Tr. at 15-16.  Based on the contents of the August 2008 SOC, May 2012 and June 2013 SSOCs, and the questions at the time of the September 2012 Board hearing, a reasonable person would know what was needed to substantiate a claim based on a secondary service connection theory of entitlement, and remanding for additional notice would serve no useful purpose.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Moreover, the Veteran has demonstrated actual knowledge of what is necessary to substantiate the claims based on this theory of entitlement.  Specifically, in March 2009 and December 2010, he submitted statements indicating that his neurologists had linked his condition to diabetes.  Furthermore, the Veteran has submitted medical literature indicating that CIDP may occur in association with diabetes mellitus.  Therefore, the Board concludes that the Veteran had actual knowledge of what was necessary to substantiate his claims based on a theory of secondary service connection.  Under these circumstances, the Board finds that any notice error was harmless.

Regarding VA's duty to assist, all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA and private treatment records, Social Security Administration records, the reports of July 2008, May 2009, April 2011, April 2013 and June 2013 VA examinations; a June 2012 opinion from private Dr. J.M.J, multiple lay statements, and the transcripts of the December 2010 and September 2012 Board hearings.  The Veteran and his representative have not identified any outstanding relevant evidence.  

There is also substantial compliance with the Board's March 2013 Remand directives in that updated VA treatment records were obtained, a records review and medical opinion was completed in June 2013 by a specialist who had not completed the July 2008 and April 2011 VA examinations, and the appeal was readjudicated by a June 2013 SSOC.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The record reflects that an opinion was also provided in April 2013 by the examiner who completed the July 2008 and April 2011 VA examinations.  As the Board had specifically requested that the records review and opinion not be completed by this clinician, the AOJ sent the opinion back to have a different clinician provide an opinion.  That subsequent opinion was provided by a different neurologist in June 2013.  The June 2013 neurologist reviewed the Veteran's claims file and thoroughly responded to all of the questions asked by the Board.  Therefore, that opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

The Veteran recently was provided an opportunity to set forth his contentions during the September 2012 hearing before the undersigned.  The United States Court of Appeals for Veterans Claims (Court) has held that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The record reflects that at the September 2012 hearing the undersigned set forth the issues to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.
Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Service Connection for GBS and CIDP

The Veteran contends that GBS and CIDP are causally related to his exposure to herbicides or to other chemicals during service or, in the alternative, are secondary to his service-connected diabetes mellitus, type 2.  The Board will address these theories of entitlement in turn.

A. Direct Service Connection, to Include as Based on Exposure to Herbicides or Other Chemicals

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  A disorder may be service connected if the evidence of record shows that the Veteran currently has a disorder that was chronic in service or, for a chronic disease listed in 38 C.F.R. § 3.309(a), that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b) (2013); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b) only apply to a chronic disease listed in § 3.309(a)).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for a claimed disorder, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2013).
If a Veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease manifested to a degree of ten percent or more, the Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309(e) (2013).  

The Veteran's DD Form 214 reflects that his military occupational specialties were Fire Protection Specialist and Aircraft Access Maintenance Helper and that he was stationed at Chanute Air Force Base and Little Rock Air Force Base.  The Veteran submitted evidence indicating that herbicides were produced at the Jacksonville Arsenal, which is located near Little Rock Air Force Base, and that the Enivronmental Protection Agency (EPA) had declared the Arsenal a Superfund site.  Additionally, he has submitted EPA reports showing that Chanute Air Force Base is a Superfund site contaminated by various chemicals, including dioxins.  Although this evidence indicates the Veteran may have been exposed to herbicides during his service at or near these sites, the Board does not need to reach a conclusion on this question.  As explained below, even if he was exposed to herbicides, his claims fail on the matter of whether there is a nexus between such exposure and his CIDP or GBS.  

First, regarding disabilities that are presumptively related to herbicide exposure, a recent amendment to §§ 3.307(a)(6)(ii) and 3.309(e) replaced "acute and subacute peripheral neuropathy" with "early-onset peripheral neuropathy" as a qualifying enumerated disease.  78 Fed. Reg. 54,763, 54,766 (Sept. 6, 2013).  These revisions require that early-onset peripheral neuropathy become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  Id.  The record reflects that the Veteran was not diagnosed with GBS or CIDP until 2005, about forty years after his discharge from service.  There is no other evidence indicating that a peripheral neuropathy disorder became manifest to a degree of 10 percent or more within a year of the Veteran's discharge from service.  Thus, the Veteran's GBS and CIDP do not qualify as early-onset peripheral neuropathy and would not be entitled to presumptive service connection even if the Board was to conclude that the Veteran was exposed to herbicides during service. 
Furthermore, the United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service, to include as based on exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The Veteran's claims also fail under this analysis.

There is medical evidence demonstrating that the Veteran has diagnoses of GBS and CIDP during the appeal period.  Specifically, VA records show that around June 2005 the Veteran was diagnosed with GBS and subsequently was diagnosed with CIDP.  Therefore, the first element of service connection is met. 

Along with exposure to herbicides, the Veteran has also alleged that his duties exposed him to jet and aviation fuels and other unknown chemicals on a weekly basis.  He has indicated that crash rescue units carried chlorobromomethane and sometimes used carbon tetrachloride.  He has reported that his duties included working in unventilated areas to remove paint from equipment, which exposed him to methyl ethyl ketone, a chemical that was widely used in aircraft paint removers around the time of his service.  The Veteran is competent to report about the circumstances of his service.  38 C.F.R. § 3.159(a)(2) (2013).  Although the Board also finds his statements regarding his duties to be credible, they do not clearly establish the extent or nature of any chemical exposure.  However, as with determining whether the Veteran was exposed to herbicides, it is not necessary for the Board to reach a conclusion regarding whether he was exposed to other chemicals.  Even if such exposure was established, the Veteran's claims fail on a crucial element required to establish service connection-whether his current disabilities are related to that exposure.

Here, the key question at issue is whether GBS and CIDP are related to the Veteran's possible exposure to herbicides or other chemicals during service.  Multiple medical opinions, medical literature, and lay statements address this question.  When evaluating the evidence of record, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Although the Board may appropriately favor the opinion of one competent medical authority over another, see Wensch v. Principi, 15 Vet. App. 362, 367 (2001), it must consider and weigh all medical evidence, keeping in mind the command of Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), that the benefit of the doubt in resolving such issues shall be given to the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).

On July 2008 VA examination, the neurologist examiner concluded that the Veteran's most likely diagnosis was CIDP.  The examiner noted that CIDP is generally believed to have an auto-immune mechanism in most cases, and is present in increased frequency in association with certain neoplasms, such as lymphoma.  The examiner reviewed the medical literature and concluded that there was "no clear evidence" linking the specific chemicals the Veteran was claiming exposure to during his military service and the development of CIDP.  The examiner noted that various sources generally stated that exposure to 'toxins' may trigger an auto-immune response that leads to CIDP, but the sources did not name the toxins.  The examiner was unable to find any scientifically reputable information linking Agent Orange exposure to CIDP.  The examiner also was unable to find any studies on pubmed.org showing an etiological relationship between various chemicals (including dioxin, chlorobromomethane, and carbon tetrachloride) and CIDP.  The examiner noted that although several websites claimed there was a link between CIDP and Agent Orange, the sites lacked actual scientific data.  The examiner further concluded that the greater than forty-year interval between the Veteran's service and the onset of his CIDP argued strongly that any etiological connection between chemical exposure in service and CIDP was less than likely.  

In April 2011 and April 2013, the VA neurologist that conducted the July 2008 examination provided essentially the same opinion that he provided in July 2008 regarding the relationship between any potential chemical exposure and CIDP.  

The July 2008 and April 2011 VA examiner's opinions are insufficient for the Board to rely on because the examiner concluded that there was "no clear evidence" linking the development of CIDP to exposure to the alleged chemicals.  "No clear evidence" is a higher standard of proof than what is used in VA benefit claims decisions.  VA's standard requires a medical practitioner to determine whether the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  Since the VA examiner used a higher standard in these opinions, the Board cannot rely on them.  Regarding the April 2013 opinion, the Board specifically requested in its Remand instructions that a clinician other than the July 2008 and April 2011 VA examiner provide an opinion on the questions posed.  Since that clinician provided the April 2013 opinion, the opinion did not substantially comply with the Board's Remand instructions; thus, the Board does not find it to be adequate for rating purposes and concludes that it has little probative value. 

In a June 2012 opinion, private doctor J.M.J. opined that the cause of CIDP in the Veteran was uncertain, but that "one cannot state with certainty that Agent Purple, or other toxins to which he was exposed during his time in the military, were not responsible for or a cause of his" CIDP.  Dr. J.M.J. further opined that "similarly one cannot state with certainty that these are a cause; it is just an unknown at this time."  The Board cannot rely on this opinion and places no probative value on it as it is phrased in speculative terms.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot support a claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In June 2013, a VA neurologist completed a records review and provided an opinion that it was less likely than not that GBS and CIDP were incurred in or caused by the claimed in-service injury, event, or illness.  He opined that these conditions are thought to be autoimmune diseases and that a review of medical literature and a search on Pubmed did not reveal a clear association between Agent Orange, chlorobromomethane, and carbon tetrachloride and the development of these conditions.  He also indicated that the fact that the Veteran developed the conditions decades after any exposure argued against a causal link.
The Board places substantial weight on this probative opinion.  The examination report reflects that the examiner thoroughly reviewed the claims file, reviewed pertinent medical literature, and provided a clear rationale regarding whether GBS and CIDP were related to any in-service exposure to herbicides or other chemicals.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).  Further, the opinion reflects that pertinent evidence, including post-service treatment records, was considered in reaching the medical conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (holding that it is the reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  Although, as part of the rationale supporting his opinion, the neurologist indicated that there was no "clear association" between chemical exposure and the claimed conditions, his overall opinion was that it was less likely than not that these conditions were related to such exposure.  Hence, he ultimately provided an opinion using the standard that is the most beneficial to the Veteran, unlike the July 2008 and April 2011 VA examiner.

The Veteran has submitted medical literature regarding the relationships between chemical exposure and CIDP.  Specifically, he submitted abstracts from medical articles that indicate that toxic exposure can lead to GBS and CIDP.  Although this textual evidence raises questions about possible relationships between chemical exposure and CIDP, it is too general and inconclusive on its own to establish such causality in the Veteran's case.  See Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. at 611.  Therefore, these articles hold little probative value.

The Veteran has provided written statements indicating his belief, based on general medical literature, that his GBS and CIDP are related to exposure to herbicides and chemicals during service.  However, the question of whether these disabilities are due to any such exposure is a complex medical question not capable of lay observation, and is not otherwise the type of medical question for which lay evidence is competent evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Shinseki, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent the Veteran cites to general medical literature in support of his contentions, the record reflects that the neurologist who provided the June 2013 opinion, on which the Board has placed substantial weight, reviewed available medical literature, but still reached a conclusion that the Veteran's GBS and CIDP were not related to any in-service exposure to herbicides or chemicals.  

The Veteran has submitted multiple Board decisions which granted service connection for CIDP or peripheral neuropathy based on exposure to herbicides.  Previously issued Board decisions are not precedential; however, they "can be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case."  38 C.F.R. § 20.1303 (2013).  Here, the submitted Board decisions are factually distinct from the Veteran's case and were granted based on a weighing of the evidence submitted in each specific Veteran's case.  As the evidence before the Board is different from that presented in those cases, the Board concludes that the submitted Board decisions do not reasonably relate to the Veteran's case and, thus, hold no probative value.

There is no other evidence in the record indicating a relationship between the Veteran's service, including his possible exposure to herbicides and chemicals, and GBS or CIDP.  As explained above, the Board places the most weight on the probative June 2013 VA opinion.  Hence, a preponderance of the evidence is against this theory of entitlement.  

B. Secondary Service Connection

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2013); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As explained above, the evidence clearly shows the Veteran has diagnoses during the appeal period of GBS and CIDP.  Additionally, a June 2008 rating decision granted service connection for diabetes mellitus.  Hence, the first two elements of the claim for secondary service connection have been established.  

The key inquiry in this case is whether diabetes mellitus caused or aggravated the Veteran's GBS or CIDP.  

On May 2009 VA examination, the examiner stated that the Veteran's neuropathy was immune-mediated in nature and was not a diabetic neuropathy.  The examiner did not provide any rationale for his opinion and did not clearly comment on whether the Veteran's disability was caused or aggravated by service-connected diabetes.  Therefore, this opinion is insufficient for the Board to rely on in determining whether diabetes caused or aggravated GBS or CIDP and holds little probative value.  See Stefl, 21 Vet. App. at 123 (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").

In April 2011, the same VA neurologist that conducted the previously discussed July 2008 VA examination provided an opinion regarding the relationship between CIDP and service-connected diabetes.  He opined that while CIDP is associated with diabetes, there is no evidence that diabetes is a cause of CIDP.  The examiner indicated that diabetes usually causes an axonal polyneuropathy, rather than the demyelinating polyneuropathy of CIDP.  However, the examiner did not provide an opinion as to whether diabetes aggravated CIDP.  Such an opinion is crucial to determining whether secondary service connection is warranted.  Therefore, the April 2011 opinion is inadequate for the Board to rely on in determining a key question on appeal regarding whether diabetes aggravated CIDP and the Board places little probative value on it.

In April 2013, this same VA neurologist provided an opinion indicating that there was no evidence that the Veteran's service-connected diabetes had caused or aggravated his GBS or CIDP.  As noted above, this opinion was provided in response to the Board's March 2013 Remand instructions, whereby the Board specifically requested that a clinician other than the July 2008 and April 2011 VA examiner provide an opinion.  Therefore, since the April 2013 opinion did not substantially comply with the Board's Remand instructions, the Board finds the opinion to be inadequate for rating purposes and, thus, places little probative value on it.

In June 2013, a VA neurologist provided an opinion that GBS and CIDP were less likely than not proximately due to or the result of service-connected diabetes.  The opinion indicates that the Veteran's claims file was reviewed, including pertinent post-service treatment records.  The examiner noted that diabetes causes a primarily axonal polyneuropathy which is different from the primarily demyelinating polyneuropathy of GBS and CIDP.  He thus explained that since these conditions are distinct and work by different mechanisms, there was no evidence indicating that diabetes caused or aggravated his diagnosed polyneuropathies.  

The Board places substantial weight on this probative opinion.  The examination report reflects that the examiner thoroughly reviewed the claims file and provided a clear rationale regarding whether GBS and CIDP were caused or aggravated by the Veteran's service-connected diabetes mellitus.  See Stefl, 21 Vet. App. at 123.  Further, the opinion reflects that pertinent evidence, including post-service treatment records, was considered in reaching the medical conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 301.

The Veteran has also submitted medical literature regarding the relationship between diabetes and CIDP.  Specifically, he submitted abstracts from medical articles that appear to indicate that CIDP may occur in association with diabetes mellitus.  Although this textual evidence raises questions about a possible relationship between diabetes and CIDP, it is too general and inconclusive on its own to establish such causality in the Veteran's case.  See Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. at 611.

The Veteran has indicated that his neurologists believe that his GBS and CIDP are related to his service-connected diabetes.  The Veteran is competent to report what his physicians have told him.  See Jandreau, 492 F.3d at 1377.  However, the Veteran has not indicated his physicians' reasoning for their conclusions.  The Board does not need to seek clarification of the Veteran's statements from his physicians, as the question requiring clarification is a matter of opinion, not a factual and objective issue.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (stating that "we do not interpret VA statutes and regulations as establishing a broad requirement that VA inquire of private medical experts regarding the opinions expressed in their examination reports or the general bases therefor").  The Board finds these statements to have little probative value since they do not provide enough information that the Board can weigh against the other medical opinions of record.  

The Board concludes that a preponderance of the evidence is against a finding that the Veteran's GBS or CIDP was caused or aggravated by service-connected diabetes mellitus.  

In summary, the claims of service connection for GBS and CIDP are denied based on consideration of direct and secondary service connection theories of entitlement.  The Board has considered the benefit-of-the-doubt rule; however, since a preponderance of the evidence is against the Veteran's claims for service connection for GBS and CIDP, the benefit-of-the-doubt rule is not for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  



ORDER

Service connection for GBS is denied.

Service connection for CIDP is denied.



____________________________________________
Donnie R. Hachey
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


